Exhibit 10.2
 
FIRST AMENDMENT TO SUPPLY AGREEMENT
 
This first amendment (“First Amendment”) to the Supply Agreement by and between
MannKind Corporation (“MannKind”) and Amphastar France Pharmaceuticals S.A.S.
(“AFP”), dated July 31, 2014 (the “Agreement”), is hereby made as of the 31st
day of October, 2014, by and between MannKind on the one hand, and on the other
hand, AFP and Amphastar Pharmaceuticals, Inc., a Delaware Corporation, having
its principal office and place of business at 11570 6th Street, Rancho
Cucamonga, CA 91730 (“Amphastar”).
 
RECITALS:
 
WHEREAS, MannKind and AFP entered into the Agreement pursuant to which AFP is to
manufacture and supply the Product to MannKind, and MannKind is to purchase
certain minimum quantities of the Product;
 
WHEREAS MannKind and AFP, together with Amphastar, the parent company of AFP,
have determined it to be mutually beneficial to amend the Agreement as set forth
herein.
 
NOW, THEREFORE, for good and valuable consideration, MannKind and AFP, together
with Amphastar, hereby agree to amend the Agreement as follows:
 
1.    Definitions.  Unless otherwise defined herein, each of the capitalized
terms used in this First Amendment shall have the definition and meaning
ascribed to it in the Agreement.
 
2.    Amendments to the Agreement.
 
2.1        All references to “AFP” in the Agreement are replaced with
“Amphastar.”  For avoidance of doubt, Amphastar shall replace AFP as a party to
the Agreement, and AFP shall no longer be a party to the Agreement.
 
2.2        For avoidance of doubt, Amphastar shall assume all of AFP’s rights
and obligations under the Agreement.
 
2.3        With respect to Amphastar’s obligations under the Agreement,
Amphastar either shall perform, or shall cause AFP to perform, all such
obligations under the Agreement.
 
2.4        Section 4.4 of the Agreement is amended and replaced in its entirety
with the following:
 
“4.4           Audits.               Upon MannKind’s written request to
Amphastar, which shall be not less than thirty (30) days in advance, MannKind,
or a mutually agreed upon independent third party representative on behalf of
MannKind’s licensee(s) identified in such a written request (“Licensee’s
Representative”), shall have the right to visit Amphastar’s facility located at
Usine Saint Charles, 60590 Eragny-sur-Epte, France, during normal business hours
to review and inspect Amphastar’s manufacturing operations and quality systems
related to the Product and to discuss any related issues with Amphastar’s
manufacturing and management personnel.  Such audits of Amphastar shall not
exceed one (1) time per calendar year for MannKind and shall not exceed one (1)
time per calendar year for MannKind’s Licensee’s Representative.  For the
avoidance of doubt, only two (2) audits in total are allowed per calendar
year.  MannKind, or the Licensee’s Representative will be entitled to perform
additional audits, upon shorter notice, if Non-conforming Products are produced
by Amphastar or complaints or other inquiries by regulatory authorities relating
to the Products produced hereunder are received by either Party, or for any
additional reasons where good cause is articulated in writing by MannKind.
 
 
- 1 -

--------------------------------------------------------------------------------

 
2.5        The following sentence in section 6.1 of the Agreement:
 
“All amounts due under this § 6.1 shall be due and payable by MannKind to AFP in
EUR in accordance with § 6.2.”
 
is amended and replaced in its entirety with the following:
 
“All amounts due under this § 6.1 shall be due and payable by MannKind to
Amphastar in U.S. dollars, and the conversion of the Purchase Price from euros
(EUR) to U.S. dollars shall be made using the exchange rate at the close
(Eastern time) of the last business day immediately prior to the shipment date,
as reported by the Bloomberg Currency Spot Exchange Rate
(http://www.bloomberg.com/quote/EURUSD:CUR), and otherwise in accordance with §
6.2.”
 
2.6        Section 11.1 of the Agreement is amended by adding the following
sentence at the end of section 11.1:  “MannKind’s obligations under this section
11.1 shall apply to Confidential Information MannKind receives from Amphastar or
Amphastar’s Affiliates.”
 
3.    Final Agreement.
 
From and after the execution of this First Amendment, all references in the
Agreement (or in the First Amendment) to “this Agreement,” “hereof,” “herein,”
“hereto,” and similar words or phrases shall mean and refer to the Agreement as
amended by this First Amendment.  The Agreement as amended by this First
Amendment constitutes the entire agreement by and between the Parties as to the
subject matter hereof.  Except as expressly modified by this First Amendment,
all other terms and conditions of the Agreement shall remain in full force and
effect.
 
 
- 2 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of MannKind, AFP, and Amphastar has caused this First
Amendment to be executed by their duly authorized officers.
 



 
MannKind Corporation
     
By:      /s/ Kathleen M. Farley
 
Name: Kathleen M. Farley
 
Title:   V.P. Strategic Operations
         
Amphastar France Pharmaceuticals S.A.S.
     
By:      /s/ Franck Vitali
 
Name: Franck Vitali
 
Title:   Plant Manager
         
Amphastar Pharmaceuticals, Inc.
     
By:      /s/ Jason Shandell
 
Name: Jason Shandell
 
Title:   President

 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 